UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1572



XIAN AN CAO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-353-289)


Submitted:   November 16, 2005            Decided:   December 9, 2005


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dehai Zhang, New York, New York, for Petitioner. Anna Mills
Wagoner, United States Attorney, Harry L. Hobgood, Assistant United
States Attorney, Greensboro, North Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Xian An Cao, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals affirming

without opinion the Immigration Judge’s denial of his applications

for asylum, withholding of removal, and protection under the

Convention Against Torture.        Cao challenges the finding that he

failed to meet his burden of proof to qualify for asylum based on

his claim of religious persecution.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Cao fails to show that the evidence compels a

contrary   result.     In   addition,    we    find   that   we    are   without

jurisdiction to consider Cao’s claim based on China’s coercive

family   planning    policies    because      Cao   has   failed    to   exhaust

administrative remedies with respect to that claim.                See 8 U.S.C.

§ 1252(d)(1) (2000).

           Accordingly,     we   deny   the    petition    for     review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED


                                   - 2 -